Citation Nr: 1738086	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.  The Veteran continued his service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

In April 2017, the Veteran and his spouse presented sworn testimony during a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is as likely as not that the Veteran's left hip disability, to include arthritis and status post left hip arthroplasty, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, including arthritis and hip replacement, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016)


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The medical evidence of record establishes that the Veteran has a current disability, characterized as left hip arthritis or S/P left total hip arthroplasty.    Additionally, the Veteran has reported that during active service, he conducted nearly sixty (60) parachute jumps, causing repeated impact to his lower extremities.  He is a recipient of the Parachutist Insignia.  Notably, the Veteran is service-connected for a right hip disability related to this "repeated impact" from his parachutist duties.  The service treatment records also suggest a complaint of left lower extremity and hip pain in May 1966.  In short, elements (1) and (2) of Shedden have been established.

As for Shedden element (3), medical nexus evidence, in a June 2017 statement, 
Dr. N. opined the Veteran's left hip damage and replacement was more likely than not due to the repeated trauma experienced during his military service, the damages were a result of repeated impact.  Dr. N. explained that his opinion was based on his own treatment of the Veteran, which spanned two years, and the Veteran's treatment records.

In light of the positive medical opinion, lay evidence, and lack of adequate contradictory evidence, and resolving all doubt in his favor, the Board finds the Veteran's current diagnoses, in-service duties, and the rationale provided in the June 2017 medical opinion, combined with other evidence of record, to be adequate to establish that the current left hip disability is service connected.  The claim for entitlement to service connection for left hip disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Finally, the Board is aware that the Veteran's primary theory of service connection was under a secondary basis (i.e.,  38 C.F.R. § 3.310).  However, as service connection is being granted, there is no prejudice to the Veteran by not addressing that theory.  


ORDER

Entitlement to service connection for left hip disability, to include arthritis and status post left hip arthroplasty, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


